Brogan, Chief Justice.
The appeal is from the judgment of the Common Pleas Court of Ocean county entered in favor of the plaintiff. Seven grounds of appeal are urged for a reversal. Six are valueless.
The grounds (a) that the verdict was contrary to the weight of evidence; (b) that it was a compromise verdict; (c) that it was not predicated upon the evidence; (d) that the verdict was contrary to law, are ineffectual since they do not challenge judicial error. Booth v. Keegan, 108 N. J. L. 538; 159 Atl. Rep. 402. These questions should have been raised on rule to show cause. An appendix to the appellee’s brief would indicate that they were so raised and determined adversely to the appellant.
The next ground challenges the admission of evidence. This, too1, is ineffectual because it does not point out the questions and answers, the admission of which is challenged as error. Booth v. Keegan, supra.
The ground íot reversal, asserting that there should have been a nonsuit, is abandoned. The sixth ground, however, is formally correct, to the effect that a verdict should have been directed for the defendant, but it has no merit whatever. Furthermore it was raised on rule to show cause and is, therefore, not available as a ground of appeal.
The judgment is affirmed, with costs.